                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


HECTOR GEMBE,

              Petitioner,
                                                 Civil No. 16-11548
v.
                                                 HON. AVERN COHN
THOMAS WINN,

           Respondent.
__________________________/

                       MEMORANDUM AND ORDER
          DENYING THE PETITION FOR THE WRIT OF HABEAS CORPUS
                                  AND
                DENYING A CERTIFICATE OF APPEALABILITY

                                      I. Introduction

       This is a pro se habeas case under 28 U.S.C. § 2254. Petitioner, a state

prisoner, challenges his conviction and sentence of twelve and a half to twenty-five

years for first-degree criminal sexual conduct. Petitioner contends that prejudicial

evidence about a murder was injected into evidence, that trial counsel contributed to the

admission of the evidence, that prosecution witnesses vouched for the complaining

witness’s credibility, and that the trial court erred in his sentencing. Respondent,

through the Attorney General’s office, contends that certain claims are procedurally

defaulted and other claims are not cognizable on habeas review or were reasonably

decided by the Michigan Court of Appeals. See People v. Gembe, No. 316911, 2014

WL 6462411 (Mich. Ct. App. Nov. 18, 2014) (unpublished). For the reasons set forth

below, the petition will be denied.
                                       II. Background

       The state court accurately summarized the facts leading to Petitioner’s conviction

as follows:

       Defendant was accused of repeatedly sodomizing seven-year-old MH for
       an extended period. At the time, MH was a non-English-speaking,
       Mexican immigrant. Her mother would leave for work before MH left for
       school and would return about 30 minutes after MH returned home.
       Defendant was a family friend who drove MH, together with his daughter
       and two of his other relatives, to and from school in his white, full-size van.
       After pulling into his driveway after school, defendant would let the other
       girls out first and tell them to go home. When MH attempted to leave,
       defendant would push her back inside, direct her to the rear bench, have
       her turn around, and then force her to her hands and knees. Defendant
       would then lift up her dress or pull down her pants, remove her underwear,
       and sodomize her.

        MH testified that defendant would assault her every time he picked her up
       from school and that these incidents continued for about a year. She said
       defendant told her not to tell her mother because “she can’t do nothing,
       she’s by herself.” MH explained that she never reported the incidents
       because she was scared that her mother would get into trouble. Several
       years later, in 2012, MH told her cousin that defendant had sexually
       abused her. She said she was no longer afraid to report defendant
       because she was older, had become a citizen, and knew “[h]er rights.”

Gembe, 2014 WL 6462411 at *1.1

       Petitioner was tried before a jury. On January 30, 2013, the jury found Petitioner

guilty of one count of first-degree criminal sexual conduct. See Mich. Comp. Laws §

750.520b(1)(a) (sexual penetration of a person under the age of thirteen). On February

28, 2013, the trial court exceeded the recommended sentencing guidelines and

sentenced Petitioner to prison for twelve and a half to twenty-five years with a credit of



                                                            
1
   Like the state court, this Court will refer to the complaining witness by her initials.  
182 days for time served. A Panel of the Michigan Court of Appeals affirmed

Petitioner’s conviction in a per curiam opinion. See Gembe, 2014 WL 6462411.2 On

December 9, 2015, the Michigan Supreme Court denied leave to appeal because it was

not persuaded to review the questions presented to it. See People v. Gembe, 498

Mich. 935 (2015).

       Petitioner then filed a habeas petition, raising the following claims as phrased by

Petitioner:

       GROUND ONE: Ineffective Assistance of Counsel

       Supporting Facts: Counsel[‘s] unprofessional performance.

       GROUND TWO: Denial of 14th Amendment to Due Process and Fair Trial and
       Abuse of Discretion.

       Supporting Facts: Prejudice by Prosecution on use of erronnious (sic)
       information to use information without a conviction.

       Attached to the form is Petitioner’s state appellate court brief where he styled his

claims as follows:

       I.     The defendant was denied a fair trial because prejudicial
              evidence of an alleged murder in Mexico was injected into
              the trial and [he] was denied the effective assistance of
              counsel because his trial attorney contributed to placing this
              prejudicial evidence before the jury.

       II.    The defendant was denied a fair trial because the
              prosecutor’s expert witness effectively vouched for the
              credibility of the complainant by implying that false
                                                            
2
   Circuit Judge William C. Whitbeck concurred with the majority in part and dissented in
part. He voted to vacate Petitioner’s sentence and to remand the case for re-
sentencing because the trial court did not explain why its departure from the sentencing
guidelines was more proportional to Petitioner’s offense than the recommended
sentence. Gembe, 2014 WL 6462411, at *7 and *8. 

                                             3 
 
                allegations amounted to less than one percent of complaints
                made.

         III.   The defendant’s due process right to a fair trial was violated
                by the admission of improper opinion testimony by Detective
                Brad Wise, who vouched for the credibility of the
                complainant.

         IV.    The trial court erred in scoring OV8 at 15 points and the
                defendant should be resentenced because the
                recommended minimum sentencing range was affected.

         V.     The trial court erred in sentencing the defendant to a prison
                term substantially in excess of the recommended minimum
                sentence range without adequate reasons for the amount of
                the upward departure.

         The Court construes the pro se petition liberally, as it must under Haines v.

Kerner, 404 U.S. 519, 520-21 (1972) (per curiam), to raise the above five claims, which

Petitioner presented to the Michigan Court of Appeals and to the Michigan Supreme

Court.

                                  III. Standard of Review

         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), as codified

at 28 U.S.C. § 2254(d), provides:

         An application for a writ of habeas corpus on behalf of a person in custody
         pursuant to the judgment of a State court shall not be granted with respect
         to any claim that was adjudicated on the merits in State court proceedings
         unless the adjudication of the claim –

                (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law,
                as determined by the Supreme Court of the United States; or

                (2) resulted in a decision that was based on an
                unreasonable determination of the facts in light of the
                evidence presented in the State court proceedings.

                                               4 
 
28 U.S.C. § 2254(d).

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a

rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent.’ ”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor,

529 U.S. 362, 405-06 (2000)). “[T]he ‘unreasonable application’ prong of § 2254(d)(1)

permits a federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court’s decisions but unreasonably applies

that principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520

(2003) (quoting Williams, 529 U.S. at 413).

       “A state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). Accordingly,

       [w]hen reviewing state criminal convictions on collateral review, federal
       judges are required to afford state courts due respect by overturning their
       decisions only when there could be no reasonable dispute that they were
       wrong. Federal habeas review thus exists as “a guard against extreme
       malfunctions in the state criminal justice systems, not a substitute for
       ordinary error correction through appeal.” Harrington, supra, at 102–103,
       131 S.Ct. 770 (internal quotation marks omitted).

Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (per curiam). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the state

court’s ruling on the claim being presented in federal court was so lacking in justification

                                                5 
 
that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.

       In simple terms, the Supreme Court has said that the standard of review is

“difficult to meet” and is a “highly deferential standard for evaluating state-court rulings,

which demands that state-court decisions be given the benefit of the doubt.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011) (quoting Harrington, 562 U.S. at 102, and

Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). The Supreme Court has

further said that a federal court must guard against “using federal habeas corpus review

as a vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

559 U.S. 766, 779 (2010).

       Finally, a federal habeas court must presume the correctness of state court

factual determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this

presumption only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358,

360-61 (6th Cir. 1998).

                                        IV. Analysis

                       A. Claim Regarding Evidence of a Murder

       Petitioner alleges that he was denied a fair trial because prejudicial evidence

about an alleged murder in Mexico was injected into the trial. Petitioner further alleges

that he was denied the effective assistance of counsel because his trial counsel

contributed to placing the evidence before the jury. The Michigan Court of Appeals

provided the following background for this claim:

       On cross-examination, defense counsel asked MH a series of questions
       suggesting that she was falsely accusing defendant of sexual abuse
                                              6 
 
       because her stepfather and defendant had a “beef.” During this
       questioning, MH explained that one reason she had failed to report the
       issue was because she had heard that defendant “killed someone in
       Mexico.” The lower court sustained defense counsel’s immediate
       objection and told the jury that there was “obviously” no factual basis for
       the comment and that it was not to consider it.

       On re-cross-examination, defense counsel attempted to use MH’s
       statement against her by insinuating that she was falsely accusing
       defendant of sexual abuse to get justice for the murder she believed he
       had committed in Mexico. The lower court then found that defense
       counsel had opened the door to questions on this issue and allowed the
       prosecution to question MH about the murder allegation on its second re-
       direct examination. MH then reiterated that she did not report the abuse
       because she believed defendant was dangerous and that he had killed
       someone in Mexico.

Gembe, 2014 WL 6462411, at *1.

                                     1. Evidentiary Error

       Petitioner contends that there was no conceivable basis for admitting evidence of

the alleged murder and that any benefit to the prosecutor from the use of other-acts

evidence was outweighed by its prejudicial effect on his defense. Petitioner also

contends that the trial court essentially reversed its ruling on the admissibility of the

evidence without good reason when it allowed the prosecutor to pursue the issue during

her second re-direct examination. The Michigan Court of Appeals concluded on review

of this claim that Petitioner’s right to a fair trial was not violated by the admission of the

evidence.

       Petitioner’s claim lacks merit because errors in the application of state law,

especially rulings regarding the admission or exclusion of evidence, usually may not be

questioned in a federal habeas corpus proceeding. Cooper v. Sowders, 837 F.2d 284,


                                               7 
 
286 (6th Cir. 1988). To the extent that testimony about the alleged murder violated

Michigan’s rules of evidence, the error is not cognizable here because

      it is not the province of a federal habeas court to reexamine state-court
      determinations on state-law questions. In conducting habeas review, a
      federal court is limited to deciding whether a conviction violated the
      Constitution, laws, or treaties of the United States.

Estelle v. McGuire, 502 U.S. 62, 68 (1991).

      Furthermore, there is no clearly established Supreme Court precedent which

holds that a state violates due process by admitting other “bad acts” evidence. Bugh v.

Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). Therefore, the state courts’ decisions on

Petitioner’s claim were not contrary to, or unreasonable applications of, Supreme Court

precedent, for purposes of § 2254(d)(1). Even if Petitioner’s claim were cognizable on

habeas review, a state court’s evidentiary error does not warrant habeas relief unless

the error was so egregious as to result in fundamental unfairness. Bugh, 329 F.3d at

512. That is not the case here, as explained below.

      The disputed testimony about an alleged murder first occurred when MH made

the remark that she did not want other people to experience what happened to her

because she had heard that Petitioner killed someone in Mexico. (1/29/13 Trial Tr. at

63.) The trial court sustained defense counsel’s motion to strike the remark as

unresponsive. The court then instructed the jury that there was no factual basis for

MH’s comment and that the jury was not to consider it. Id. at 63-64.

      The prosecutor did not address the issue on her first re-direct examination of MH,

but MH stated that she wanted justice and that Petitioner did not get anything for what

he did in Mexico. Id. at 65-72. Defense counsel then pursued the issue on re-cross
                                              8 
 
examination, and MH repeated that Petitioner did not get anything for killing a person in

Mexico. Id. at 72-73.

       The prosecutor then argued that defense counsel had opened the door to

evidence of the murder. The trial court agreed and permitted the prosecutor to ask MH

during the second re-direct examination whether MH was afraid of Petitioner because

she thought he had killed someone in Mexico. MH then stated that she delayed

disclosing Petitioner’s sexual abuse in part because she feared Petitioner. Id. at 73-74.

After MH concluded her testimony and the jury was excused from the courtroom, the

trial court stated that defense counsel had invited MH’s comments and that the court

was not going to give any further curative instructions. Id. at 77-78.

       Even if the jurors chose to believe that Petitioner had murdered someone in

Mexico, they would not necessarily have concluded that he was guilty of committing

criminal sexual conduct with MH. As defense counsel pointed out in his closing

argument, there was no apparent connection between Petitioner’s alleged conduct in

Mexico many years earlier and the current case.

       The trial court, moreover, initially instructed the jurors that there was no factual

basis for MH’s comments that Petitioner had killed someone in Mexico and that the

jurors should not consider the comment. Id. at 63-64. In the court’s subsequent charge

to the jury, the court also told the jurors that they must not let sympathy or prejudice

influence their decision. (1/30/13 Trial Tr. at 149.) Jurors are presumed to follow a trial

court’s instructions to them. Richardson v. Marsh, 481 U.S. 200, 211 (1987).



                                              9 
 
       Thus, the disputed evidence about a murder committed in Mexico did not render

Petitioner’s trial fundamentally unfair. In fact, defense counsel ultimately used the

evidence to suggest that MH had a motive for lying about what Petitioner did to her.

Petitioner’s right to due process was not violated, and he is not entitled to relief on this

evidentiary claim.

                         2. Ineffective-Assistance-of-Counsel

       Petitioner also contends that defense counsel was ineffective for continuing to

ask MH about the murder. The Michigan Court of Appeals found that this claim failed

because questioning MH about the murder was a reasonable trial strategy.

       To prevail on his ineffectiveness claim, Petitioner must show “that counsel’s

performance was deficient” and “that the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). Petitioner must demonstrate that

“counsel’s representation fell below an objective standard of reasonableness,” id. at

688, and “that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. “The standards created by Strickland and §

2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end citations omitted).

       The Court agrees with the Michigan Court of Appeals that defense counsel’s

performance did not fall below an objective standard or reasonableness. As the Court

of Appeals explained:

       MH first made the murder allegation during cross-examination as a
       nonresponsive answer to one of defense counsel’s questions. As a result,
       defense counsel only addressed the issue after MH had made the
       allegation in front of the jury.
                                              10 
 
Gembe, 2014 WL 6462411, at *3. Furthermore,

      [t]hroughout the trial, defense counsel theorized that MH was falsely
      accusing defendant. When MH commented during cross-examination that
      she believed defendant was not punished for a murder he committed in
      Mexico, it provided a possible motive she might have had for making such
      false allegations.

Id.

      The Court agrees with the Michigan Court of Appeals that defense counsel’s

continuing questions about the alleged murder were part of a reasonable strategy to

discredit MH. Defense counsel used MH’s testimony about a murder to show that MH

fabricated the criminal sexual misconduct charge to punish Petitioner for a murder he

committed without any repercussions. This use of the evidence did not amount to

ineffective assistance. Therefore, habeas relief is not warranted on this ground.

                                      B. Vouching

      In his second and third claims, Petitioner contends that his rights to a fair trial and

due process of law were violated when prosecution witnesses vouched for MH. The

Michigan Court of Appeals explained the context for these claims as follows:

      The lower court qualified psychologist Randall E. Haugen as an expert
      witness regarding the character and behavior of sexual assault victims,
      over defendant’s objection. Haugen testified that he had treated sexual
      assault victims as part of his psychology practice for more than 20 years,
      but admitted that he did not speak with MH regarding this particular case.
      Haugen explained that victims of sexual abuse vary in the amount of time
      they delay before reporting an incident. He stated that some wait years.

      On cross-examination, defense counsel asked Haugen if he had ever
      dealt with individuals who made false allegations of sexual abuse.
      Haugen stated that he had, further explaining that typically false
      allegations are made to achieve some secondary gain. On redirect, the

                                            11 
 
         prosecution followed up on the issue, asking Haugen if false accusations
         are common. Haugen said that he does roughly 20 or 30 assessments a
         week and had “a couple” false reports of sexual abuse the prior year.

         Additionally, Brad Wise, a detective, testified that defendant voluntarily
         came in for an interview after he contacted him regarding the
         investigation. The prosecution asked Wise to describe some of his
         interview techniques. Wise explained that he sometimes tells suspects
         that he believes they are lying, or that he believes the victim in a case if
         “the facts bear that out.” He also stated that he uses this technique
         regardless of whether he personally believes that what he is saying is true,
         because he will use whatever technique will help elicit information from a
         suspect. The prosecution moved to admit a videotaped recording of
         Wise’s interview of defendant. Before playing the recording, the lower
         court instructed the jury as follows: “The admissible evidence here are
         [sic] [defendant’s] statements, and—and the comments of Detective Wise
         and his statements throughout, they’re not evidence and they’re not—and
         they shouldn’t be considered as evidence by you.... They just are there to
         give meaning to any responses by the Defendant....” In the video, Wise
         repeatedly asks, “she’s telling the truth, isn’t she?”

Gembe, 2014 WL 6462411, at *3 (footnote omitted).

         Petitioner asserts that Haugen vouched for MH’s credibility by implying that false

allegations amount to less than one percent of sexual abuse complaints. See 1/29/13

Trial Tr. at 102-03 (Haugen’s testimony that he performed twenty or thirty assessments

each week and that he detected “a couple” of false allegations during the previous

year).

         Petitioner also says that Detective Wise also vouched for MH when Wise

responded to the prosecutor’s question regarding whether he tells suspects that he

believes the victim because that is true. Wise answered the question by saying, “Yes,

oftentimes, I’ll tell people that I don’t’ believe them and I believe the other person

because the facts bear that out.” Id. at 118.

                                              12 
 
                                  1. Procedural Default

       The State argues that Petitioner’s vouching claims are procedurally defaulted

because he did not object to the witnesses’ comments at trial on the basis that the

witnesses vouched for MH. A procedural default is “a critical failure to comply with state

procedural law.” Trest v. Cain, 522 U.S. 87, 89 (1997 ). Under the doctrine of

procedural default, “a federal court will not review the merits of [a state prisoner’s]

claims, including constitutional claims, that a state court declined to hear because the

prisoner failed to abide by a state procedural rule.” Martinez v. Ryan, 566 U.S. 1, 9

(2012). In this Circuit,

       “[a] habeas petitioner’s claim will be deemed procedurally defaulted if
       each of the following four factors is met: (1) the petitioner failed to comply
       with a state procedural rule; (2) the state courts enforced the rule; (3) the
       state procedural rule is an adequate and independent state ground for
       denying review of a federal constitutional claim; and (4) the petitioner has
       not shown cause and prejudice excusing the default.” [Jalowiec v.
       Bradshaw, 657 F.3d 293, 302 (6th Cir. 2011)]. To determine whether a
       state procedural rule was applied to bar a habeas claim, [courts] look “to
       the last reasoned state court decision disposing of the claim.” Guilmette v.
       Howes, 624 F.3d 286, 291 (6th Cir. 2010) (en banc).

Henderson v. Palmer, 730 F.3d 554, 560 (6th Cir. 2013).

                                      2. Application

       The state procedural rule in question here is Michigan’s contemporaneous-

objection rule, which requires defendants in criminal cases to preserve their appellate

claims by objecting on the same ground in the trial court. People v. Buie, 825 N.W.2d




                                             13 
 
361, 374 (Mich. 2012). Petitioner did not object to the witnesses’ testimony at trial on

the basis that the testimony constituted vouching.3 Therefore, the first factor is satisfied.

       The second factor is also satisfied because the Michigan Court of Appeals

explicitly stated on review of Petitioner’s claims that the issues were not preserved for

appeal. The Court of Appeals noted that Petitioner did not object to Haugen’s testimony

regarding the frequency of false sexual abuse claims and that Petitioner did not object

to Wise’s testimony about his investigative techniques on the basis that Wise was

vouching.

       The third procedural-default factor is whether the state procedural rule in

question was an adequate and independent state ground for denying review of a federal

constitutional claim. “The adequacy of a state procedural bar turns on whether it is

firmly established and regularly followed; a state rule is independent if the state court

actually relies on it to preclude a merits review.” Biros v. Bagley, 422 F.3d 379, 387 (6th

Cir. 2005) (citing Abela v. Martin, 380 F.3d 915, 921 (6th Cir. 2004)).

       “Michigan’s contemporaneous-objection rule is both a well-established and

normally enforced procedural rule,” Taylor v. McKee, 649 F.3d 446, 451 (6th Cir. 2011),

and the Michigan Court of Appeals relied on the rule to preclude full review of

Petitioner’s vouching claims. The third procedural-default factor is satisfied.




                                                            
3
   Petitioner did object when the prosecutor asked Wise whether he sometimes tells
suspects that he believes another witness because he actually believes the victim. But
the basis for the objection was that the prosecutor’s question was leading. (1/29/13
Trial Tr. at 117-18.) 
                                             14 
 
       The fourth factor requires a habeas petitioner to show “cause” for his state

procedural error and resulting prejudice. Petitioner has not alleged cause for his failure

to object at trial or resulting prejudice. The Court, therefore, considers the “cause and

prejudice” argument abandoned. Roberts v. Carter, 337 F.3d 609, 613 (6th Cir. 2003).

       In the absence of “cause and prejudice,” a habeas petitioner may pursue a

procedurally defaulted claim only if he can demonstrate that failure to consider his claim

will result in a fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S.

722, 750 (1991). “A fundamental miscarriage of justice results from the conviction of

one who is ‘actually innocent.’ ” Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006).

“To be credible, [a claim of actual innocence] requires [the] petitioner to support his

allegations of constitutional error with new reliable evidence – whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence – that

was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

       Petitioner has not presented the Court with any new evidence of actual

innocence. Therefore, a miscarriage of justice will not occur as a result of the Court’s

failure to address the substantive merits of Petitioner’s vouching claims. Petitioner’s

claims of witness vouching are procedurally defaulted.

                                        C. Sentence

       Petitioner’s final two claims challenge his sentence.

                         1. Scoring the Sentencing Guidelines

       Petitioner alleges first that the trial court erred when it scored fifteen points for

offense variable eight (asportation of the victim). This claim does not warrant habeas

                                              15 
 
relief because a challenge to the state court’s application and interpretation of state

sentencing guidelines is “a matter of state concern only,” Howard v. White, 76 F. App’x

52, 53 (6th Cir. 2003), and “federal habeas corpus relief does not lie for errors of state

law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

       Moreover, the Michigan Court of Appeals upheld the trial court’s scoring of

offense variable eight because the evidence established that Petitioner moved MH from

the front of his van to the back of the van where he would not be observed by other

people. The state court’s interpretation of state law binds this Court sitting in habeas

corpus. Bradshaw v. Richey, 546 U.S. 74, 76 (2005).

       Petitioner cites Townsend v. Burke, 334 U.S. 736 (1948), for the principle that

defendants have a constitutional right to a sentence based on accurate information.

According to Petitioner, a correct score of zero for offense variable eight would have

reduced the upper limit of his minimum sentencing guidelines range by fifteen months.

Petitioner’s reliance on Townsend is misplaced under the circumstances. The trial

court, however, exceeded the sentencing guidelines, as scored at Petitioner’s

sentencing, by over five years because it was not convinced that a sentence within the

guidelines range was appropriate. The trial court stated that the guidelines did not

adequately take into account the extent of the sexual abuse or the complainant’s

vulnerability. (2/28/13 Sentencing Tr. at 22-23.) The alleged error in scoring offense

variable eight was harmless, because the trial court did not think that the sentencing

guidelines as calculated – with a score of fifteen points for offense variable eight – were

sufficiently severe.

                                             16 
 
                       2. Exceeding the Sentencing Guidelines

       In Petitioner’s fifth and final claim, he contends that the trial court sentenced him

to a prison term substantially in excess of the recommended minimum sentence range

without providing adequate reasons for the amount of the upward departure. In its

majority opinion, the Michigan Court of Appeals determined that the trial court provided

substantial and compelling reasons for the upward departure from the sentencing

guidelines. The court of appeals noted that Petitioner had sexually abused MH for a

long time and that MH was a particularly vulnerable victim because she came to this

country with only one family member, and she could not speak English well. The Court

of Appeals ultimately concluded that Petitioner’s sentence was proportional to the

seriousness of the crime.

       Petitioner is not entitled to relief on this claim because, as explained above, the

Court may not grant the writ of habeas corpus on the basis of a perceived error of state

law.

                                      V. Conclusion

       For the reasons stated above, the state-court decisions were not contrary to

Supreme Court precedent, unreasonable applications of Supreme Court precedent, or

unreasonable determinations of the facts. The state-court decisions also were not so

lacking in justification that there was an error beyond any possibility for fairminded

disagreement.

       Accordingly, the petition for the writ of habeas corpus petition is DENIED.

                                             17 
 
       Petitioner may not appeal this opinion without first obtaining a certificate of

appealability, 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1), and a certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s

resolution of [her] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Reasonable jurists could not disagree with the Court’s resolution of Petitioner’s

first, fourth, and fifth claims. Reasonable jurists also could not debate whether the

Court’s procedural ruling on Petitioner’s second and third claims was correct or whether

the allegations state a valid claim of the denial of a constitutional right. Accordingly, a

certificate of appealability is DENIED.

       SO ORDERED.

                                                   s/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE
Dated: 2/11/2019
      Detroit, Michigan

 




                                             18 
 
